DETAILED ACTION
This communication is responsive to the application and claim set filed June 24, 2020.  Claims 1-14 are currently pending.
Claims 1-14 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to IT 10-2019-000010053, filed June 25, 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the single drawing is labelled as “Figure 1.”  “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” (37 CFR 1.84(u)(1).) The appropriate designation is “FIGURE” or “Figure.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Regarding claim 1, the phrase “of the type” should be deleted.  Also, the preamble should read “A cyanoacrylic adhesive composition”.  This change should be made throughout the claims.
Regarding claims 2, 3, and 5-7, the phrase “characterized in that” should be changed to “wherein”.
Regarding claim 4, the phrase “characterized in that they comprise” should be changed to “comprising”.
Regarding claims 8-12, the phrase “characterized in that they further comprise” should be changed to “further comprising”.
Regarding claim 13, the phrase “characterized in that they also include” should be changed to “further comprising”.
Regarding claim 14, the phrase “characterized in that it has” should be changed to “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the phase “or one malonic acid ester” is confusing because if the malonic acid ester is present instead of the cyanoacrylic acid ester, the claimed composition would no longer be a “cyanoacrylic adhesive composition,” as required by the preamble.  
In addition, the phrase one malonic acid ester and their derivatives” is indefinite because it is not clear if Applicant intends that derivatives of malonic acid esters must be present if the malonic acid ester is also present.  If so, what derivatives?
Further, the phrase “the polymerization reaction” lack sufficient antecedent basis.  The examiner surmises that it is the polymerization reaction of the cyanoacrylic acid esters or malonic acid esters, but it is not clear.
Because claims 2-14 depend from claim 1, they contain all of the limitations of claim 1 and are therefore indefinite for the reasons claim 1 is indefinite.

Regarding claims 2, 3, and 7, the phrases "preferably" and “preferred” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  (See MPEP § 2173.05(d).)  In addition, it is not clear whether the recited weight percentage is based on the amount of cyanoacrylic acid ester present, or if it is based on the entire composition.

Regarding claim 4, it is not clear whether the temperature range in the parentheses defines “high temperatures” or if the range is merely exemplar.

Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)

Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)  Further, the phrase "and the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim unascertainable.  (See MPEP § 2173.05(d).)

Regarding claim 11, the phrases “such as for example” and “generally” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  (See MPEP § 2173.05(d).)  Further, the phrase "and the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim unascertainable.  (See MPEP § 2173.05(d).)
In addition, it is not clear whether the acid esters recited in claim 11 are different from those of claim 1.  Does Applicant intend multiple acid esters?
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737).
For convenience, the examiner will refer to the US version of Yamaga (US 2020/0152350).
Regarding claims 1, 4-6, 10, 11, and 14, Yamaga teaches an adhesive composition comprising 2-octyl-2-cyanoacrylate, ethyl-2-cyano acrylate, KAYARAD HX-620 (a methacrylate that contains two methacryloyloxy groups, and di-t-butyl-hydroperoxide.  (para. [0004]; Ex. 7, Tables 1 and 2, paras. [0033], [0053].)
The difference between Example 7 of Yamaga and the present claims is that Example 7 does not include an inhibitor.  However, Yamaga further teaches that polymerization inhibitors such as hydroquninone may be added to the composition to improve storage stability.  (para. [0043].)  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have done so.
Regarding claim 4 specifically, given the substantially identical composition, the substantially identical components should behave in the manner recited.

Regarding claim 2, Yamaga teaches that the initiator in Example 7 is present in the amount of 1 wt.% (see para. [0053]), which is within the claimed range.

Regarding claim 8, Yamaga teaches that the composition may include sulfurous acid gas a stabilizer (see para. [0043]), which acts as an anionic polymerization stabilizing agent.

Regarding claim 9, Yamaga teaches that the composition may include polymerization accelerators such as a crown ether or calixarenes.  (para. [0043].)


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) as applied to claim 1 above, and further in view of Krall et al. (US 2002/0098150).
Regarding claim 3, Yamaga teaches all of the limitations of claim 1.  (See paragraph 20 above, which is incorporated by reference herein.)
The difference between Yamaga and claim 3 is that although Yamaga teaches the presence of an inhibitor, it does not teach the amount of inhibitor present in the composition.  Krall teaches a cyanoacrylate adhesive comprising a hydroquinone inhibitor that is present in the amount of 50 to 150 ppm, relative to the amount of cyanoacrylate present.  (para. [0056].)  This range (0.005 to 0.015 wt.%) is within the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the amount disclosed by Krall to adequately control the generation of free radicals (see Krall, para. [0055]), thereby extending the composition’s storage life.

Regarding claim 7, Yamaga teaches all of the limitations of claim 1.  (See paragraph 20 above, which is incorporated by reference herein.)
The difference between Yamaga and claim 7 is that Yamaga does not teach a molar ratio of initiator to inhibitor.  However, the initiator of Yamaga has a MW of 540 g/mol when (m+n)=2 (see para. [0033]), which yields a molar amount of 0.0019 mol (using 1 wt.% of Example 7).  Further, as discussed above, Krall teaches an amount of hydroquinone inhibitor of 0.005 to 0.015 wt.%, which yields a molar .
	



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) as applied to claim 1 above, and further in view of Misiak et al. (US 6,547,917).
Regarding claim 12, Yamaga teaches all of the limitations of claim 1.  (See paragraph 20 above, which is incorporated by reference herein.)
The difference between Yamaga and claim 12 is that Yamaga does not teach the presence of flexibilizing elastomers in the cyanoacrylate composition.  However, the use of elastomers in cyanoacrylate adhesives is known in the art.  For example, Misiak teaches using elastomers in cyanoacrylate adhesives as reinforcing agents.  (col. 4, lines 31-35.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated elastomers into the cyanoacrylate adhesive composition to Yamaga to strengthen the adhesive.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) as applied to claim 1 above, and further in view of O’Sullivan et al. (US 3,832,334).
Regarding claim 13, Yamaga teaches all of the limitations of claim 1.  (See paragraph 20 above, which is incorporated by reference herein.)  Yamaga also teaches the use of thickeners (rheological modifiers) in the adhesive composition.  (para. [0043].)
The difference between Yamaga and claim 1 is that Yamaga does not teach the presence of high temperature resistance preservatives in the cyanoacrylate composition.  However, the use of compounds to increase thermal resistance in cyanoacrylate adhesives is known in the art.  For example, O’Sullivan teaches adding maleic anhydride to a cyanoacrylate composition to improve thermal resistance of the adhesive.  (col. 2, lines 3-30.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a high temperature 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763